CROCKETT, Justice
(concurring specially) :
I do not disagree with the remand to determine whether the bank may have subjected itself to the jurisdiction of our court by its conduct in this State. However, I desire to record my opinion that if the statute referred to is regarded as mandatory and exclusive in compelling all claimants against the bank under any circumstances to sue it only in the county wherein it does business, then to that extent the statute is, and ought to be adjudged, unconstitutional and of no effect.
If that statute be so regarded as mandatory, the defendant Bank could send its officers or agents into any county of the State (or any other state for that matter) and have them engage in any manner of activities therein in such a way as to meet all of the requirements set forth in the adjudicated cases,1 and without regard to inconvenience or hardship to any aggrieved person, insist that such person could not sue the bank except by going to the county of its situs in New York.
The granting of such a special protection to such a national bank would be an unjustified discrimination in its favor not accorded other banks or other litigants; and it would thus deny to the latter equality in access to the courts,2 equal protection of the laws3 and due process of law contrary to the assurances in our State and the federal constitutions.4
The defendant Bank is entitled to and should be bound by “equal rights for all and special privileges for none.” It therefore should be held to respond in exactly the same manner and under the same tests as all other banks and citizens, as to whether its activities within this State subject it to the jurisdiction of our courts. This is truth and justice as I see it; and no judgment or order of any court can make it otherwise.

.See e. g., International Shoe Co. v. Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 2d 95; Hanson v. Denckla, 357 U.S. 235, 78 S.Ct. 1228, 2 L.Ed.2d 1283; Bill v. Zale Corp., 25 Utah 2d 357, 482 P.2d 332.


. Utah Const., Sec. 11, Art. I.


. Utah Const., Sec. 2, Art. I.


. U.S.Const. Amends. V and XIV, Sec. I; also Utah Const. Sec. 7, Art. I.